Citation Nr: 1111398	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-42 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected asthma and sinusitis with rhinitis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for right knee disability, including osteoarthritis.

5.  Entitlement to service connection for disability exhibited by left trigger thumb.

6.  Entitlement to service connection for disability exhibited by nose bleeds, claimed as secondary to service-connected sinusitis with rhinitis.

7.  Entitlement to an increased rating for asthma, currently evaluated as 30 percent disabling.

8.  Entitlement to an increased rating for sinusitis with rhinitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected asthma with history or allergic rhinitis and sinusitis.  The Veteran timely appealed for separate compensable ratings.

In October 2008, the RO increased the disability evaluation to 30 percent for asthma, effective January 2, 2008; and assigned a separate 10 percent rating for sinusitis with rhinitis, effective January 2, 2008.  Because increased ratings are available for asthma and for sinusitis with rhinitis, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

These matters also come to the Board on appeal from a June 2009 decision of the RO that, in pertinent part, denied service connection for obstructive sleep apnea; diabetes mellitus; hypertension; right knee disability, including osteoarthritis; disability exhibited by left trigger thumb, and for disability exhibited by nose bleeds.  The Veteran timely appealed.

In March 2010, the Veteran testified during a hearing before the undersigned at the RO.  At the hearing the Veteran submitted additional evidence, and waived initial consideration of the evidence by the RO.  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work, and has not alleged that his service-connected disabilities prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issue of an increased rating for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the March 30, 2010 hearing-prior to the promulgation of a decision in the appeal-the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for service connection for obstructive sleep apnea; diabetes mellitus; hypertension; for right knee disability, including osteoarthritis; disability exhibited by left trigger thumb; and disability exhibited by nose bleeds, is requested.

2.  For the period from January 2, 2008, through August 23, 2009, the Veteran's sinusitis with rhinitis has been manifested by six or fewer non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; no incapacitating episodes requiring prolonged antibiotics treatment have been demonstrated. 

3.  Resolving doubt in the Veteran's favor, for the period from August 24, 2009, the Veteran's sinusitis with rhinitis has been manifested by mild chronic right ethmoid sinus disease with retention cyst or polyp, right maxillary antrum. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for obstructive sleep apnea; diabetes mellitus; hypertension; right knee disability, including osteoarthritis; disability exhibited by left trigger thumb; and disability exhibited by nose bleeds, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  For the period prior to August 24, 2009, the criteria for a disability rating in excess of 10 percent for sinusitis with rhinitis are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Codes 6510 to 6514 (2010).

3.  For the period from August 24, 2009, the criteria for a 30 percent disability rating for sinusitis with rhinitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6522 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through February 2008 and December 2008 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In the December 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim decided on appeal, a report of which is of record and is adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a worsening in severity of current symptoms would be helpful in substantiating the claim for an increased rating.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for service connection for obstructive sleep apnea; hypertension; right knee disability, including osteoarthritis; disability exhibited by left trigger thumb; and for disability exhibited by nose bleeds.  The withdrawal was reduced to writing in the hearing transcript.  There remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal for each of the Veteran's claims for service connection, and those claims are dismissed.

III.  Increased Disability Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of sinusitis with rhinitis.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Service connection has initially been established for asthma with history of sinusitis with rhinitis, effective October 1992.  Effective January 2, 2008, the RO assigned a separate 10 percent disability rating for sinusitis with rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 6522-6510, pertaining to sinusitis.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.

Under the General Rating Formula for sinusitis (Diagnostic Codes 6510 through 6514), a 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating requires osteomyelitis following radical surgery or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (2010).

A note following Diagnostic Codes 6510 through 6514 define an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.

Alternatively, under Diagnostic Code 6522, a 10 percent disability rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A 30 percent disability rating is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).

During a February 2008 VA examination, the Veteran reported that he took medications and still continued having some symptoms of sneezing and runny nose, and phlegm production.  He reported no real episodes of sinusitis other than some acuteness with allergic rhinitis from pollen, exposures to dogs and pets, grass seeds, and dust with vacuuming.  He was not on any chronic antihistamines.  Diagnoses included very mild intermittent asthma with a large allergic component.

Private treatment records, dated in April 2008, show complaints of chronic cough, facial pain, chronic sore throat, nasal drainage, and nasal obstruction.  Examination revealed nasal mucosa, and tender right frontal and maxillary sinuses.  Antibiotics were prescribed.  In June 2008, the Veteran presented with some sinus congestion and drainage and facial headache.  He reportedly took over-the-counter decongestants.  On examination, nasal passages showed some mucopurulent drainage; pharynx showed some postnasal drainage.  The assessment was acute sinusitis; antibiotics were prescribed.  Records show that the Veteran presented again with recurrent sinusitis in August 2008, and was prescribed antibiotics.

During a January 2009 VA examination, the Veteran reported that the sinus symptoms of nasal congestion, stuffiness, and frontal headache had increased in the past few years.  He described daily congestion and rhinorrhea.  He reportedly wore a mask when doing yard work.  The diagnosis was chronic persistent sinusitis and rhinitis.  The examiner commented that the Veteran reported that he had not had antibiotic treatment for sinusitis, and that he used Flonase and Nasonex daily to control symptoms of congestion and rhinorrhea.

Private treatment records reflect that the Veteran presented with some sinus tenderness on right side in March 2009, and that antibiotics were prescribed.  In July 2009, the Veteran presented with bilateral, mild inferior turbinate hypertrophy-estimated as 50 percent to 60 percent on right, and about 25 percent on left.  The examiner noted that five sinus infections were documented in the last year.  Records show that antibiotics were prescribed for a period of fourteen days in August 2009. 

A report of computed tomography of paranasal sinuses, dated August 24, 2009, includes an assessment of mild chronic right ethmoid sinus disease with retention cyst or polyp, right maxillary antrum.   

In March 2010, the Veteran testified that his sinusitis with rhinitis has been a constant problem, not seasonal.  He occasionally got a bloody nose, and pain on the side of his face and between his eyes; he had no corrective surgery.  The Veteran testified that he was last on antibiotics in August 2009.

In this case, although the Veteran's sinusitis with rhinitis has been symptomatic, as indicated by his report of daily nasal congestion and rhinorrhea.  The evidence does not reflect more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or three or more incapacitating episodes of sinusitis that required prolonged antibiotic treatment (lasting four-to-six weeks) per year to warrant a disability rating in excess of 10 percent.  His symptoms do not meet or approximate the criteria for an increased disability rating for sinusitis with rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 6510.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that, as of August 24, 2009, computed tomography revealed mild chronic right ethmoid sinus disease with retention cyst or polyp, right maxillary antrum.

Pursuant to Diagnostic Code 6522, allergic or vasomotor rhinitis with polyps is evaluated as 30 percent disabling.  38 C.F.R. § 4.97.

Resolving all doubt in the Veteran's favor, these symptoms approximate the criteria for a 30 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6522, on the basis of allergic or vasomotor rhinitis with polyps since August 24, 2009.  The disability has worsened and resulted in increased obstruction of nasal passage.  Accordingly, staged rating, pursuant to Hart, supra, is applicable.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with his sinus disability is severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected sinusitis with rhinitis is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeal seeking service connection for obstructive sleep apnea, diabetes mellitus, hypertension, right knee disability, including osteoarthritis, disability exhibited by left trigger thumb, and disability exhibited by nose bleeds is dismissed.

For the period from January 2, 2008, to August 23, 2009, a disability evaluation in excess of 10 percent for sinusitis with rhinitis is denied.

A 30 percent disability rating for sinusitis with rhinitis, for the period from August 24, 2009, is allowed, subject to the pertinent legal authority governing the payment of monetary awards.



REMAND

The Veteran contends that the service-connected asthma on appeal is more severe than currently rated, and warrants an increased disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected asthma in January 2009.  The examiner at that time noted that the results of pulmonary function testing had not changed in many years.  Since then, the Veteran described a worsening of the disability.

Private treatment records, dated in January and July 2009, include findings of obstructive sleep apnea syndrome and underlying asthma.  Records reflect that the Veteran began using an inhaled corticosteroid to help control his asthma symptoms.  His medications changed again in March 2010.

In March 2010, the Veteran testified that he had been using Symbicort, a corticosteroid, for about one year and that the medication was for the long term; and that he used Ventalin and Proventalin as rescue medications.

Under these circumstances, VA cannot rate the service-connected asthma on appeal without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, for evaluation of the service-connected asthma.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

All necessary tests, including pulmonary function testing, should be performed and clinical manifestations should be reported in detail.

Findings should specifically include readings for FEV-1 and FEV-1/FVC.  The examiner(s) must state whether the Veteran requires use of systemic (oral or parenteral) corticosteroids, high dose of systemic corticosteroids, or immuno-suppressive medications; and if so, the frequency (intermittent or daily) of such use.

The examiner(s) must also indicate whether the Veteran has monthly visits to a physician for required care of exacerbations, or has more than one asthma attack per week with episodes of respiratory failure. 

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


